Harrington, Chancellor.
There was always an equity between the complainant and the defendant, Walker, to have the farmer’s book account credited against his note for $109; and from the time of the assignment to him of the note for $58.83, if not before, the same equity applied to it.
This equity followed the note for $109 after its assignment to the defendant, Hickman, upon the principle decided in Oliver, use of Griffith, vs. Lowry, 2 Harring. R. 467. It grows out of the nature of the transaction—the purpose-for which the note for $58.83 was assigned to the complainant, with Walker’s concurrence ; and the equity attaches to the note itself. Walker had not the right in equity (perhaps not at lawj'to collect the whole amount of this note of the complainant, and he could assign to Hick.man no other right than he had. It was. not subject strictly to a set off of the smaller note, but there was an equity between the parties, attaching to the larger note, which prevents its collection without allowing.the smaller *320note as a deduction, and this equity follows it into Hickman’s hands, even without notice; for he could take no more by the assignment of the note for $109 than Walker was entitled to. If, instead-of giving his note to David Hall, which was afterward assigned to the complainant, to be abated or deducted from the $109 note, Walker had given to the complainant a receipt for $58.83, as paid on account of it, the subsequent assignment of that note tb Hickman would, unquestionably, have been subject to this payment. It is equally subject, to the equity which, as against Walker, entitled the complainant to a credit of the note for $58.83. Let a decree be entered, crediting this note against the judgment on the note for $109, and dissolving the injunction as to the residue.